office_of_chief_counsel internal_revenue_service memorandum number release date cc pa posts-118292-17 uilc 6038a 6038b date august to jeffrey johnson senior revenue_agent cross border activities large business international from elizabeth chirich branch chief branch cc pa procedure administration subject poa for civil penalties this technical_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 if line of a form_2848 power_of_attorney and declaration of representative lists an income_tax return to which an international information_return iir must be attached such as a form_5471 information_return of u s persons with respect to certain foreign_corporation sec_1 does the form_2848 also cover the civil penalty associated with that irr thus allowing the internal_revenue_service service to discuss the iir penalty with the designated representative if line of a form_2848 lists an income_tax return to which an iir is not required to be attached such as form_3520 annual return to report transactions with foreign trusts and receipt of certain foreign_gift sec_2 does the form_2848 cover the civil attach form_5471 to your income_tax return instructions to form_5471 p send form_3520 to the internal_revenue_service center p o box ogden ut instructions to form_3520 p posts-118292-17 penalty associated with that iir thus allowing the service to discuss the iir penalty with the designated representative if a representative designated on a form_2848 prepared a form_1120 u s_corporation income_tax return and a form_5471 information_return of u s persons with respect to certain foreign_corporations and the taxpayer subsequently submits a form_2848 designating a different representative and listing form_5471 and not form_1120 may the service discuss with the second representative the penalties associated with both forms and or only those penalties associated with form summary conclusion no forms that list only a specific return cover representation for penalties payments and interest related to only to that specific tax_return and not to other returns regardless of whether the other returns are attached to the return specified in the form_2848 no forms that only list a specific return cover representation for penalties payments and interest related only to that specific tax_return and not to other returns that may be filed separately the service may discuss with the second representative only those penalties associated with form_5471 background many international information returns are filed with the service such as form_3520 annual return to report transactions with foreign trusts and receipt of certain foreign gifts form_5471 information_return of u s persons with respect to certain foreign_corporations form_926 return by a u s transferor_of_property to a foreign_corporation and form_8865 return of u s persons with respect to certain foreign_partnerships in some cases the iir should be filed attached to an income_tax return examples include the form_5471 which must be filed with the filer’s income_tax return attach form_5471 to your income_tax return in other cases the iir should not be filed with the filer’s income_tax return but should be filed elsewhere examples include the form_3520 send form_3520 to the internal_revenue_service center p o box ogden ut when an iir is incomplete when filed is filed late or not filed at all a civil penalty under sec_6038 sec_6038a sec_6038b sec_6046 sec_6048 sec_6677 or sec_6679 may apply the taxpayer instructions to form_5471 page instructions to form_3520 page posts-118292-17 may have already designated a representative on form_2848 power_of_attorney and declaration of representative for a certain tax_return but not specifically with respect to the iir that has given rise to penalties because a civil penalty may become at issue the taxpayer may want an already designated representative to discuss the applicable penalty with the service or an examiner may during an audit of a taxpayer who has designated a representative for a specified tax_return and a specific year may discover that the taxpayer may be liable for a penalty related to an iir for the same tax_year as the one in the form_2848 questions have thus arisen as to whether forms that the taxpayer previously executed extend also to the penalties related to the iirs under the three scenarios described above under issues law and analysis form_2848 power_of_attorney and declaration of representative which a taxpayer uses to designate an eligible_person to represent the taxpayer before the service informs the service of the scope of authority between the taxpayer and the representative see 806_fsupp_1 d n h by signing the form_2848 the taxpayer authorizes the eligible representative to receive confidential tax information and to perform the acts specified on the form for the types of tax tax forms tax periods and tax matters specified by the taxpayer on the form a form_2848 must include among other information a description of the matters for which representation is authorized including if applicable the type of tax involved the federal tax form number the specific year s or period s involved and in estate matters the decedent’s date of death and a clear representation of the taxpayer’s intention concerning the scope of authority granted to the recognized representative issue a form_2848 that identifies an income_tax return such as form_1120 or form_1040 to which an international information_return iir would be attached does not also cover the civil penalty associated with that irr forms that only list a specific tax_return will cover representation for penalties payments and interest related only to that specific tax_return not to other returns regardless of whether the iir was attached to the tax_return specified in the form_2848 when that return was filed historically taxpayers who wished to authorize a representative to represent them with respect to penalties unrelated to a tax_return merely had to list civil penalties on line of the form_2848 as a matter for which they were granting authority the instructions to form_2848 provided that neither the tax form number nor the specific penalty had to be entered as the description of matter on line of form_2848 statement of procedural rules sec_601_503 statement of procedural rules sec_601_503 and instructions for form_2848 rev posts-118292-17 in however the service revised both the instructions to form_2848 and the format of line sec_3 and on the form itself which are the lines on which the taxpayer specifies which specific acts it is authorizing the representative to perform under current instructions8 a person who is designated on the form_2848 with respect to a tax_return may represent the taxpayer only regarding the tax civil penalties payments and interest related to that specific tax_return listed on the form_2848 unless otherwise provided otherwise on line 5b in the scenario presented form_1120 is the specific tax_return listed on line of form_2848 form_5471 is not listed or otherwise mentioned although an argument could be fashioned that penalties arising in connection with the form_5471 are related to the form_1120 because the form_5471 must be attached to a form_1120 in order to file the form_5471 the reality is that many iirs may be attached to or related to a form_1120 without a specific description of the penalty involved it would be difficult for the service to determine exactly the scope of the taxpayer’s authorization we thus believe the intent of the revisions is to require the specific penalty to be listed on form_2848 for representation to be authorized with respect to those penalties unrelated to the ones related to the form_1120 itself the instructions require the taxpayer to describe the specific penalty for which he is authorizing representation in the ‘description of matter’ instructions for form_2848 p rev emphasis added this requirement of specificity is in keeping with the requirements of sec_601_503 of the statement of procedural rules which requires a clear expression of the taxpayer’s intention concerning the scope of the authority granted to the recognized representative furthermore precise specificity is important because forms for civil penalty issues are recorded on the central_authorization_file caf and this information assists the caf unit in processing these forms accordingly we conclude that the service is not allowed to discuss the civil penalty for failure_to_file the form_5471 with the representative designated on the form_2848 if line lists only income form_1120 and the calendar_year issue a form_2848 that identifies an income_tax return to which an iir is not required to be attached when the form_1040 is filed does not give cover authorization to discuss penalties associated with the iir for example on form_2848 line acts authorized a taxpayer lists income form_1040 and the calendar_year during the examination of the taxpayer’s form_1040 the service is considering whether to assert the civil penalty under sec_6677 for failure_to_file form_3520 and iir the civil penalty representation including the trust fund recovery penalty and representation for certain health-care related payments unless you specifically provide otherwise on line 5b your authorization of tax matters on line includes representation for penalties payments and interest related to a specific tax_return however if the penalty or payment is not related to a specific tax_return you must enter ‘civil penalty ’ or otherwise describe the specific penalty or payment for which you are authorizing representation in the ‘description of matter’ column on line instructions for form_2848 p rev emphasis added civil penalty authorizations i r m posts-118292-17 designated representative is not authorized to discuss and the service may not discuss with the representative the civil penalty associated with the form_3520 the analysis under issue above applies for the same reasons issue a representative who prepared for a taxpayer both the form_1120 and the form_5471 for a taxable_year is designated on a form_2848 to represent that taxpayer for those two forms for that taxable_year the taxpayer’s subsequently submitted form_2848 naming a different representative and listing only the form 5471-and not form 1120-gives the second representative the authorization to discuss only those penalties associated with form_5471 the service therefore may not discuss with the second representative issues involving the taxpayer’s form_1120 or penalties associated with the taxpayer’s form_1120 the same analysis discussed above applies here conclusion although we conclude penalty representation must be specifically authorized for iir returns whether or not they are filed with the parent return we recognize that the current form instructions are not a paragon of clarity on this issue it might be useful to amend the form instructions to specifically provide whether penalties associated with forms that are or should be attached to a certain parent tax_return are within the scope of representation if line of the form_2848 lists only the parent form this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
